
	

115 HR 5207 : Immigration Advisory Program Authorization Act of 2018
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5207
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the immigration advisory program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Immigration Advisory Program Authorization Act of 2018 or the  IAP Authorization Act of 2018.
		2.Authorization of the immigration advisory program
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
				
					419.Immigration advisory program
 (a)In generalThere is authorized within United States Customs and Border Protection an immigration advisory program (in this section referred to as the program) for United States Customs and Border Protection officers, pursuant to an agreement with a host country, to assist air carriers and security employees at foreign airports with review of traveler information during the processing of flights bound for the United States.
 (b)ActivitiesIn carrying out the program, United States Customs and Border Protection officers may— (1)be present during processing of flights bound for the United States;
 (2)assist air carriers and security employees with document examination and traveler security assessments;
 (3)provide relevant training to air carriers, security employees, and host-country authorities; (4)analyze electronic passenger information and passenger reservation data to identify potential threats;
 (5)engage air carriers and travelers to confirm potential terrorist watchlist matches; (6)make recommendations to air carriers to deny potentially inadmissable passengers boarding flights bound for the United States; and
 (7)conduct other activities to secure flights bound for the United States, as directed by the Commissioner of United States Customs and Border Protection.
 (c)Notification to CongressNot later than 60 days before an agreement with the government of a host country pursuant to the program described in this section enters into force, the Commissioner of United States Customs and Border Protection shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with—
 (1)a copy of such agreement, which shall include— (A)the identification of the host country with which United States Customs and Border Protection intends to enter into such agreement;
 (B)the location at which activities described in subsection (b) will be conducted pursuant to such agreement; and
 (C)the terms and conditions for United States Customs and Border Protection personnel operating at such location;
 (2)country-specific information on the anticipated homeland security benefits associated with such agreement;
 (3)an assessment of the impacts such agreement will have on United States Customs and Border Protection domestic port of entry staffing;
 (4)information on the anticipated costs over the 5 fiscal years after such agreement enters into force associated with carrying out such agreement;
 (5)details on information sharing mechanisms to ensure that United States Customs and Border Protection has current information to prevent terrorist and criminal travel; and
 (6)other factors that the Commissioner determines necessary for Congress to comprehensively assess the appropriateness of carrying out the program.
 (d)Amendment of existing agreementsNot later than 30 days before a substantially amended program agreement with the government of a host country in effect as of the date of the enactment of this section enters into force, the Commissioner of United States Customs and Border Protection shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate—
 (1)a copy of such agreement, as amended; and (2)the justification for such amendment.
 (e)DefinitionsIn this section, the terms air carrier and foreign air carrier have the meanings given such terms in section 40102 of title 49, United States Code.. (b)Conforming amendmentSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in paragraph (18), by striking and after the semicolon at the end; (2)by redesignating paragraph (19) as paragraph (20); and
 (3)by inserting after paragraph (18) the following new paragraph:  (19)carry out section 419, relating to the immigration advisory program; and.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 418 the following new item:
				
					
						Sec. 419. Immigration advisory program..
			
	Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk
